Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 4/20/2022. 
The following is the status of claims: claims 1, 18, 19 and 20 have been amended. 
Thus, claims 1-20 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 4/20/2022, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 18, 19, and 20, the claimed features in
independent claim 1 (and substantially similar independent claim 1, 18, 19, and 20):

“training a machine learning model using a current set of labeled data points, each of the
data points being multiple data records, wherein a label of a data point indicates a classification
of the data point, the training resulting in a trained machine learning model that is configured to
classify a data point as representing a same entity or different entities;

selecting from a current set of unlabeled data points a subset of unlabeled data points
using classification results of classification of the current set of unlabeled data points using the
trained machine learning model, the current set of unlabeled data points without the selected
subset of unlabeled data points becoming the current set of unlabeled data points;

providing to a classifier the subset of unlabeled data points and in response to the
providing,. receiving labels of the subset of unlabeled data points;

repeating training, selecting, and providing using the subset of labeled data points in
addition to the current set of labeled data points as the current set of labeled data points; and
using the trained machine learning model to classify data points of the dataset, wherein:

training the machine learning model includes comparing a first set of attributes ranked by
the classifier to a second set of attributes used by a probabilistic matching engine to train the
machine learning model,

in response to determining that the first set of attributes includes attributes not included in
the second set of attributes, adding such attributes of the first set of attributes to the second set of attributes, and

in response to determining that the second set of attributes includes all attributes included
in the first set of attributes, using an initial training set of data points”;

in conjunction with other elements of the independent claims are not suggested,
anticipated or found to be obvious over the prior art made of record. The dependent
claims, being definite, further limiting, and fully enabled by the specification are also
allowed.
The closest prior art:
Simard et al., US Pub. No. 2017/0039486, teaches a collection of data that is extremely large can be difficult to search and/or analyze. Relevance may be dramatically improved by automatically classifying queries and web pages in useful categories, and using these classification scores as relevance features. A thorough approach may require building a large number of classifiers, corresponding to the various types of information, activities, and products.
Creation of classifiers and schematizers is provided on large data sets. Exercising the classifiers and schematizers on hundreds of millions of items may expose value that is inherent to the data by adding usable meta-data. Some aspects include active labeling exploration, automatic regularization and cold start, scaling with the number of items and the number of classifiers, active featuring, and segmentation and schematization;

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 4/27/2020, with particular attention to paragraphs 0080-0089; and the examiner also found figures 3 and 4 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        5/23/2022